Sanderson, J.
This is an action for the price of tires sold by the plaintiff to the defendant. One of the defences set up was that the plaintiff guaranteed the tires for one year and that the defendant owed the plaintiff nothing because the tires did not give the service guaranteed and because they were not replaced with proper and good tires as agreed. The plaintiff, having testified that he guaranteed the tires for one year under the Kelly standard warranty and that if the tires did not stand up for one year he would replace them, was shown a paper which he said contained the wording of the warranty to which he had referred. He was then permitted to read to the jury the terms of this warranty as follows: “Manufacturers’ standard warranty for pneumatic tires. Every pneumatic tire of our manufacture bearing our name and serial number is warranted by us against defects in material and workmanship during the life of the tire, to the *42extent that if any tire fails because of such defect we will either repair the tire or make a reasonable allowance on the purchase of a new tire. Kelly-Springfield Tire Company.” Because of the testimony introduced before the terms of warranty were stated, the introduction of the evidence to which objection was made was not reversible error, even though the paper was first shown the witness to refresh his memory and no such paper was read or shown when the contract was made and notwithstanding the testimony of the plaintiff later given to the effect that he did not remember saying anything about guaranteeing the tires under the standard warranty at the time.
The defendant testified that the tires were sold with a warranty that the plaintiff would guarantee them for one year and that by reason of the breach of this warranty the tires were worth nothing. It was for the jury to say whether a warranty was made with terms like those contained in the- paper but with a limitation of the warranty to one year or whether because of the later testimony of the plaintiff and the defendant a warranty in different terms was made.

Exception overruled.